Exhibit 10.6
EXECUTION COPY    



--------------------------------------------------------------------------------





FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 16, 2017
among
PLAINS MARKETING, L.P.


and


PLAINS MIDSTREAM CANADA ULC,


as Borrowers,
PLAINS ALL AMERICAN PIPELINE, L.P.,
as Guarantor
BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,
BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as L/C Issuers
and
The Other Lenders Party Hereto
CITIBANK, N.A. and SOCIÉTÉ GÉNÉRALE,
as Co-Syndication Agents,




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CITIGROUP GLOBAL MARKETS INC. and SOCIÉTÉ GÉNÉRALE,
as
Joint Lead Arrangers and Joint Bookrunners




Senior Secured
Hedged Inventory Facility



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of the 16th day of August, 2017, is by and among PLAINS
MARKETING, L.P., a Texas limited partnership (the “Company”), PLAINS MIDSTREAM
CANADA ULC, a British Columbia unlimited liability company (“PMCULC”; and
together with the Company, the “Borrowers” and each individually, a “Borrower”),
PLAINS ALL AMERICAN PIPELINE, L.P., as guarantor, BANK OF AMERICA, N.A., as
Administrative Agent and an L/C Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an L/C Issuer, and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Borrowers, Administrative Agent, certain of the L/C Issuers and certain
of the Lenders entered into that certain Third Amended and Restated Credit
Agreement dated as of August 19, 2011, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement dated as of June 27,
2012, that certain Second Amendment to Third Amended and Restated Credit
Agreement dated as of August 16, 2013 and that certain Third Amendment to Third
Amended and Restated Credit Agreement dated as of August 11, 2016 (as heretofore
amended, the “Original Agreement”) for the purposes and consideration therein
expressed; and
WHEREAS, Merrill Lynch, Pierce, Fenner & Smith, Incorporated (“MLPFS”) and the
other joint lead arrangers and joint bookrunners, have, at the Company’s
request, syndicated and arranged for an extension of the maturity date set forth
in, and other amendments to, the Original Agreement, and pursuant thereto, the
Borrowers, Administrative Agent, L/C Issuers and the Lenders party hereto desire
to amend the Original Agreement for the purposes described herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I. — Definitions and References
§ 1.1.    Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
§ 1.2.    Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
“Amendment” means this Fourth Amendment to Third Amended and Restated Credit
Agreement.
“Amendment Effective Date” has the meaning specified in § 3.1 of this Amendment.
“Credit Agreement” means the Original Agreement as amended hereby.


1



--------------------------------------------------------------------------------





ARTICLE II. — Amendments
§ 2.1.    Definitions.
(a)Collateral. The definition of “Collateral” in Section 1.01 of the Original
Agreement is hereby amended by adding the following new sentence at the end
thereof:
In no event shall Collateral include any Subject Inventory, corresponding Swap
Contracts with respect thereto, and Subject Receivables that are the subject of
Collateral Intermediary Transactions permitted pursuant to Section 7.08.
(b)Collateral Value. The definition of “Collateral Value” in Section 1.01 of the
Original Agreement is hereby amended by adding the following new sentence at the
end thereof:
In no event shall any Subject Inventory, any corresponding Swap Contracts with
respect thereto or Subject Receivables be included in the calculation of
Collateral Value.
(c)New Defined Terms. Section 1.01 of the Original Agreement is hereby amended
by adding the following new defined terms in appropriate alphabetical order, to
read as follows:
“Commodity Intermediary” means (i) any Lender, any Affiliate of any Lender that
engages in Commodity Intermediary Transactions, or other nationally recognized
institution engaged in transactions of such type, or (ii) any other institution
that engages in Commodity Intermediary Transactions that is reasonably
acceptable to the Administrative Agent.
“Commodity Intermediary Transaction” means a transaction or series of
transactions (whether reflected in a single agreement or a set of related
agreements) under which a Commodity Intermediary buys from Borrower and/or sells
to Borrower or third parties Subject Inventory, and in addition, may enter into
Swap Contracts with respect to such Subject Inventory (including for hedging
and/or risk mitigation purposes) and/or provide additional financial
accommodations based on Subject Receivables, and in connection therewith (i) the
Administrative Agent releases any Liens securing the Obligations on Subject
Inventory, such Swap Contracts and Subject Receivables, and (ii) Borrower grants
a Lien on Subject Inventory, corresponding Swap Contracts with respect thereto,
and Subject Receivables (if any) in favor of such Commodity Intermediary to
secure the obligations of Borrower to such Commodity Intermediary arising under
such Commodity Intermediary Transaction.
“Subject Inventory” means any portion of Borrower’s Petroleum Product inventory
identified by Borrower as subject to a Commodity Intermediary Transaction.
“Subject Receivables” means Receivables arising from the sale of Subject
Inventory.
§ 2.2.    Liens. The reference to “Liens, other than Liens permitted by Section
7.01” in Section 5.07 of the Original Agreement is hereby amended to refer
instead to “Liens, other than Liens permitted by Section 7.01 and Liens granted
in connection with Commodity Intermediary Transactions permitted pursuant to
Section 7.08”.


2



--------------------------------------------------------------------------------





§ 2.3.    Collateral Documents. The reference to “(excluding tank bottoms and
pipeline linefill of such Borrower)” in Section 5.13 of the Original Agreement
is hereby amended to refer instead to “(excluding tank bottoms, pipeline
linefill and Subject Inventory of such Borrower)”.
§ 2.4.    Covenant to Give Security. The reference to “(excluding tank bottoms,
pipeline linefill and other Petroleum Products inventory of such Borrower)” in
Section 6.12 of the Original Agreement is hereby amended to refer instead to
“(excluding tank bottoms, pipeline linefill, other Petroleum Products inventory
and Subject Inventory of such Borrower)”.
§ 2.5.    Dispositions. The reference to “except in the ordinary course of
business on ordinary trade terms” in Section 7.03 of the Original Agreement is
hereby amended to refer instead to “except (i) in the ordinary course of
business on ordinary trade terms and (ii) in connection with Commodity
Intermediary Transactions permitted pursuant to Section 7.08”.
§ 2.6.    Commodity Intermediary Transactions. Article VII of the Original
Agreement is hereby amended by adding a new Section 7.08 at the end thereof, to
read as follows:
7.08    Commodity Intermediary Transactions. Enter into any Commodity
Intermediary Transaction, unless:
(a)    The aggregate value of the maximum volume of Subject Inventory and
Subject Receivables shall not exceed an amount equal to the lesser of (i) $500
million and (ii) 20% of the value of all of Borrower’s Petroleum Product
inventory and all of Borrower’s Receivables therefrom at such time; provided
that, in the case of a Commodity Intermediary Transaction that is documented
under a master or framework agreement and contemplates an ongoing series of
transactions, such calculation shall be made only at the commencement of a
Commodity Intermediary Transaction and each time thereafter that the maximum
volume of Subject Inventory is increased by Borrower and the applicable
Commodity Intermediary;
(b)    Borrower shall (i) notify the Administrative Agent of the specific
locations of Subject Inventory, certifying that no Petroleum Product inventory
constituting Collateral is stored or located at any such location, and any
corresponding Swap Contracts with respect thereto; provided that in the case of
a Commodity Intermediary Transaction that is documented under a master or
framework agreement and contemplates an ongoing series of transactions, the
foregoing requirement shall be satisfied by Borrower providing such notice to
the Administrative Agent at the inception of such Commodity Intermediary
Transaction and upon (A) the addition of any new locations at which Subject
Inventory is stored or located or (B) any such location at which Subject
Inventory ceases to be stored or located, and (ii) expressly identify any
Subject Receivables as such in Borrower’s records;
(c)    In connection with any requested release of Collateral with respect to
Subject Inventory, any corresponding Swap Contracts with respect thereto and any
Subject Receivables, Borrower shall certify that after giving effect to such
release, the Collateral Value shall exceed Total Outstandings;
(d)    With respect to any release of Petroleum Product inventory constituting
Collateral in connection with a Commodity Intermediary Transaction, such release
shall be


3



--------------------------------------------------------------------------------





effective with respect to such Petroleum Product inventory provided that,
subject to clause (a) of this Section 7.08, such Petroleum Product inventory is
stored or located at a specified location where either (A) only Subject
Inventory is stored or located or (B) only such Petroleum Product inventory (and
no other Petroleum Product inventory constituting Collateral) is stored or
located. Immediately upon the termination of (A) the Commodity Intermediary
Transaction regarding such Subject Inventory or (B) the Borrower’s relationship
with the applicable Commodity Intermediary, all Petroleum Product inventory
stored or located at such location shall thereafter constitute Collateral;
(e)    Subject Inventory shall not be commingled with any Collateral at any
time;
(f)    No corresponding Swap Contract with respect to Subject Inventory shall be
(i) pursuant to or governed by any ISDA Master Agreement governing any Swap
Contracts with respect to any Collateral, (ii) subject to netting with respect
to any Swap Contract with respect to any Collateral, or (iii) secured by any
Collateral;
(g)    Upon the sale to any third party (other than a Commodity Intermediary) of
any Subject Inventory (or corresponding Subject Receivable (if any)), Borrower
shall promptly pay to the applicable Commodity Intermediary the corresponding
account payable with respect thereto;
(h)    Following the occurrence and during the continuance of any Event of
Default, all proceeds of the sale of Subject Inventory or any Subject
Receivables shall be segregated by Borrower from its other funds, held in a
segregated deposit account and not commingled with any other funds of Borrower;
and
(i)    Borrower shall enter into an intercreditor agreement in form and
substance satisfactory to the Administrative Agent in all respects with any
Commodity Intermediary party to any Commodity Intermediary Transaction.
Each Lender hereby authorizes the Administrative Agent to enter into amendments
to the Security Documents, in form and substance satisfactory to the
Administrative Agent, to evidence the foregoing and consents to each such
amendment.
ARTICLE IIA. — Extension of Maturity Date
§ 2A.1.     Extension of Maturity Date. With respect to the Company’s request
pursuant to Section 2.14 of the Credit Agreement to extend the Maturity Date
applicable to each Lender for one additional year from the Existing Maturity
Date (the “Extension”), Administrative Agent has notified the Company of the
Extending Lenders and Non-Extending Lenders with respect thereto as set forth on
Schedule A attached hereto. Subject to the satisfaction of the conditions
precedent set forth in Article III:
(a)    Effective as of August 16, 2017, the Maturity Date with respect to each
such Extending Lender is August 16, 2020;
(b)    the Existing Maturity Date of August 16, 2019 shall remain in effect with
respect to each such Non-Extending Lender; and


4



--------------------------------------------------------------------------------





(c)    the parties hereto agree that with respect to the Extension, the
certification by the Company required by Section 2.14(f) of the Credit Agreement
is hereby satisfied by the Company’s execution and delivery of this Amendment.
ARTICLE III. — Conditions of Effectiveness
§ 3.1.    Amendment Effective Date. This Amendment shall become effective as of
the date first written above (the “Amendment Effective Date”), upon the
satisfaction of the following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated the Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Amendment Effective Date and in the case of financial
statements, the date or period of such financial statements) and each in form
and substance reasonably satisfactory to the Administrative Agent:
(i)executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender, each Borrower and PAA;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment and the other
Loan Documents delivered pursuant to this § 3.1 to which such Loan Party is a
party;
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party and General Partner is duly
organized or formed, and that each Borrower is validly existing and in good
standing in its jurisdiction of organization, issued by the appropriate
authorities of such jurisdiction;
(iv)    favorable opinions of (A) Richard McGee, Esq., General Counsel for
Borrowers and PAA, (B) Baker Botts L.L.P., special Texas and New York counsel to
Borrowers and PAA, and (C) Patterson Adams LLP, special Canadian counsel to
PMCULC, addressed to the Administrative Agent and each Lender;
(v)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Section 4.02(a), (b) and (d) of the Credit
Agreement have been satisfied (and in the case of said Section 4.02(d), if no
Request for Credit Extension is made on the Amendment Effective Date, then
determined in respect to then Outstanding Amount of Obligations, if any, of each
Borrower), (B) that there has been no event or circumstance since December 31,
2016 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, and (C) the current PAA Debt
Ratings; and


5



--------------------------------------------------------------------------------





(vi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent may reasonably require.
(b)All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of this Amendment and each of the other Loan Documents to which
it is a party shall have been obtained and shall be in full force and effect.
(c)There shall not have occurred during the period from December 31, 2016
through and including the Amendment Effective Date (i) any event or condition
that has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, or (ii) any action, suit,
investigation, proceeding, claim or dispute pending or, to the knowledge of PAA,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against PAA or any of its Subsidiaries or against
any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(d)Any fees due MLPFS, Administrative Agent or any Lender, including any
arrangement fees, agency fees and upfront fees, and any expenses incurred by
MLPFS and Administrative Agent, in each case, as agreed in writing by the
Company, required to be paid on or before the Amendment Effective Date shall
have been paid.
(e)The Company shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to the
Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this §
3.1, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Company with a copy of any such notice received by the
Administrative Agent.
ARTICLE IV. — Representations and Warranties
§ 4.1.    Representations and Warranties of the Company. In order to induce
Administrative Agent, L/C Issuers and Lenders to enter into this Amendment, the
Company represents and warrants to Administrative Agent, L/C Issuers and each
Lender that:
(a)The representations and warranties of (i) the Company (and PMCULC, solely as
to itself) contained in Article V of the Credit Agreement and (ii) each Loan
Party in any other Loan Document are true and correct in all material respects
on and as of the Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.
(b)No Default has occurred and is continuing as of the Amendment Effective Date.


6



--------------------------------------------------------------------------------





ARTICLE V. — Miscellaneous
§ 5.1.    Ratification of Agreements. The Original Agreement, as hereby amended,
is hereby ratified and confirmed in all respects. The Loan Documents, as they
may be amended or affected by this Amendment, are hereby ratified and confirmed
in all respects by each Borrower and PAA. Any reference to the Original
Agreement in any Loan Document shall be deemed to refer to the Credit Agreement.
Upon and after the effectiveness hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of Administrative Agent, any L/C Issuer or any Lender
under the Credit Agreement or any other Loan Document nor constitute a waiver of
any provision of the Credit Agreement or any other Loan Document.
§ 5.2.    Ratification of PAA Guaranty and Collateral Documents. PAA, by its
signature hereto, represents and warrants that PAA has no defense to the
enforcement of the PAA Guaranty, and that according to its terms the PAA
Guaranty will continue in full force and effect to guaranty each Borrower’s
Obligations and the other amounts described in the PAA Guaranty following
execution of this Amendment. Each Borrower, Administrative Agent, L/C Issuers
and Lenders each acknowledges and agrees that any and all Obligations of such
Borrower are secured indebtedness under, and are secured by, each and every
Collateral Document with respect to the Collateral pledged thereunder by such
Borrower. The Company hereby re-pledges, re-grants and re-assigns a security
interest in and lien on every asset of such Borrower described as Collateral in
any Collateral Document.
§ 5.3.    Loan Documents. This Amendment is a Loan Document, and all provisions
in the Credit Agreement pertaining to Loan Documents apply hereto.
§ 5.4.    GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
§ 5.5.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
§ 5.6.    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of Page Intentionally Left Blank]


7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
BORROWERS:
PLAINS MARKETING, L.P.,

as the Company and a Borrower
By:    PLAINS GP LLC,
its general partner


By:    /s/ Sharon S. Spurlin    
Name: Sharon S. Spurlin
Title: Vice President and Treasurer




PLAINS MIDSTREAM CANADA ULC,
as PMCULC and a Borrower


By:    /s/ Sharon S. Spurlin    
Name: Sharon S. Spurlin
Title: Vice President and Treasurer




PAA:
PLAINS ALL AMERICAN PIPELINE, L.P.

By:    PAA GP LLC, its general partner
By:    PLAINS AAP, L.P., its sole member
By:    PLAINS ALL AMERICAN GP LLC,
its general partner


By:    /s/ Sharon S. Spurlin    
Name: Sharon S. Spurlin
Title: Vice President and Treasurer
    


S-1    PMLP 4th Amendment

--------------------------------------------------------------------------------





LENDER PARTIES:
BANK OF AMERICA, N.A.,

Administrative Agent




By:    /s/ Anthea Del Biaco    
Name: Anthea Del Bianco
Title: Vice President




BANK OF AMERICA, N.A.,
a Lender, Swing Line Lender and an L/C Issuer




By:    /s/ Christopher Dibiase    
Name: Christopher Dibiase
Title: Director




CITIBANK, N.A., Lender




By:    /s/ Gabriel Juarez    
Name: Gabriel Juarez
Title: Vice President




SOCIÉTÉ GÉNÉRALE, Lender




By:    /s/ Michiel V. M. Van Der Voort    
Name: Michiel V. M. Van Der Voort
Title: Managing Director




BNP PARIBAS, Lender




By:    /s/ Joe Onischuk    
Name: Joe Onischuk
Title: Managing Director




By:    /s/ Reginal Crichlow    
Name: Reginal Crichlow
Title: Vice President


S-2    PMLP 4th Amendment

--------------------------------------------------------------------------------





DNB CAPITAL LLC,
Lender




By:    /s/ Jamie Grubb    
Name: Jamie Grubb
Title: Vice President


By:    /s/ Kelton Glasscock    
Name: Kelton Glasscock
Title: Senior Vice President




JPMORGAN CHASE BANK, N.A., Lender




By:    /s/ Stephanie Balette    
Name: Stephanie Balette
Title: Authorized Officer




MIZUHO BANK, LTD., Lender




By:    /s/ Leon Mo    
Name: Leon Mo
Title: Authorized Signatory




WELLS FARGO BANK, NATIONAL ASSOCIATION, Lender and an L/C Issuer




By:    /s/ Douglas McDowell    
Name: Douglas McDowell
Title: Managing Director




BANK OF MONTREAL, Lender




By:    /s/ Matthew Davis    
Name: Matthew Davis
Title: Vice President


S-3    PMLP 4th Amendment

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, Lender


By:    /s/ Christopher Aitkin    
Name: Christopher Aitkin
Title: Assistant Vice President


 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, Lender




By:    /s/ Trudy Nelson    
Name: Trudy Nelson
Title: Authorized Signatory




By:    /s/ Richard Antl    
Name: Richard Antl
Title: Authorized Signatory




COMPASS BANK, Lender




By:    /s/ Mark H. Wolf    
Name: Mark H. Wolf
Title: Senior Vice President




MORGAN STANLEY BANK, N.A., Lender


By:    /s/ Michael King    
Name: Michael King
Title: Authorized Signatory




ROYAL BANK OF CANADA, Lender,
and further agrees, pursuant to Section 2.14 of the
Credit Agreement, to extend its Maturity Date from
August 16, 2018 to August 16, 2020




By:    /s/ Kristan Spivey    
Name: Kristan Spivey
Title: Authorized Signatory


S-4    PMLP 4th Amendment

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, Lender




By:    /s/ James D. Weinstein    
Name: James D. Weinstein
Title: Managing Director




SUNTRUST BANK, Lender




By:    /s/ Chulley Bogle    
Name: Chulley Bogle
Title: Vice President




THE BANK OF NOVA SCOTIA, Lender




By:    /s/ Mark Sparrow    
Name: Mark Sparrow
Title: Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
Lender




By:    /s/ Stephen W. Warfel    
Name: Stephen W. Warfel
Title: Managing Director




UBS AG, STAMFORD BRANCH, Lender




By:        
Name:
Title:




By:        
Name:
Title:


S-5    PMLP 4th Amendment

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, Lender




By:    /s/ Ming K Chu    
Name: Ming K Chu
Title: Director


By:    /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President




FIFTH THIRD BANK, Lender




By:    /s/ Larry Hayes    
Name: Larry Hayes
Title: Director


By:    /s/ Charles Ritchie    
Name: Charles Ritchie
Title: Vice President




ING CAPITAL LLC, Lender




By:    /s/ Cheryl LaBelle    
Name: Cheryl LaBelle
Title: Managing Director


By:    /s/ Hans Beekmans    
Name: Hans Beekmans
Title: Director




PNC BANK, NATIONAL ASSOCIATION, Lender




By:    /s/ Stephen Monto    
Name: Stephen Monto
Title: SVP




S-6    PMLP 4th Amendment

--------------------------------------------------------------------------------







REGIONS BANK, Lender




By:    /s/ David Valentine    
Name: David Valentine
Title: Managing Director




U.S. BANK NATIONAL ASSOCIATION, Lender




By:    /s/ Patrick Jeffrey    
Name: Patrick Jeffrey
Title: Vice President








S-7    PMLP 4th Amendment

--------------------------------------------------------------------------------






SCHEDULE A
PMLP EXTENDING AND NON-EXTENDING LENDERS
EXTENDING LENDERS:
Bank of America, N.A.
Citibank, N.A.
Société Generalé
BNP Paribas
DNB Capital LLC
JPMorgan Chase Bank, N.A.
Mizuho Bank, Ltd.
Wells Fargo Bank, National Association
Bank of Montreal
Barclays Bank PLC
Canadian Imperial Bank of Commerce, New York Agency
Compass Bank
Morgan Stanley Bank, N.A.
Royal Bank of Canada
Sumitomo Mitsui Banking Corporation
SunTrust Bank
The Bank of Nova Scotia
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Deutsche Bank AG New York Branch
Fifth Third Bank
ING Capital LLC
PNC Bank, National Association
Regions Bank
U.S. Bank National Association


NON-EXTENDING LENDERS:
UBS AG, Stamford Branch


PMLP 4th Amendment